DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A foundation unit for supporting a structure, the foundation unit provided in a plurality of parts…” in line 1-2. It is not clear where the preamble begins or ends. The Examiner suggests amending the language to include “comprising of” or “consisting essentially of”; Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  no steps have been provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borowiak (US 10,501,957).
With regards to claim 1 and 15, Borowiak discloses a method of assembling a foundation unit (100) for supporting a structure, the foundation unit provided in a plurality of parts, arranged to be coupled together before use, wherein the foundation unit is arranged to be at least partially buried in, and to receive, material (figures 1-2; col. 3, line 15 to col. 4, line 63).
As to claim 2, Borowiak discloses wherein the foundation unit (100) comprises a base (10) arranged to receive the material (figure 1).
As to claim 3, Borowiak discloses wherein the base (10) comprises a plurality of drainage holes (23) arranged to, in use, drain fluid from the foundation unit (figure 5).
As to claim 7-9, Borowiak discloses wherein the foundation unit (100) further comprises a plurality of generally upright walls (14) arranged at a circumference of the base, which are each provided with reinforcing ribs (16a), and gripping means (figures 1-5).
As to claim 10, Borowiak discloses wherein the foundation unit (100) is formed from platic material (col. 3, lines 15-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borowiak (US 10,501,957) in view of Che (KR 101988971).
As to claim 4-5, Borowiak discloses the invention substantially as claimed. However, Borowiak is silent about comprising a plurality of support pillars extending substantially vertically from the base, wherein the plurality of support pillars are arranged to, in use, extend above the material in which the foundation unit is buried. Che discloses a foundation pit, comprising a plurality of support pillars (200) extending substantially vertically from the base, wherein the plurality of support pillars are arranged to, in use, extend above the material in which the foundation unit is buried (figure 1-7); and wherein the plurality of support pillars each comprise a screw hole to receive a fastener for attaching the structure to the foundation unit (figure 1). It would have been obvious to one of ordinary skill in the art to modify the unit of Borowiak to include support pillars as taught by Che, since it would provide a coupling portion. 
As to claim 6, Borowiak discloses wherein the support pillars (200) are comprises of metal plates with openings for fasteners (e.g. bolt and nuts). Borowiak as modified discloses the invention substantially as claimed. However, Borowiak is silent about wherein the support pillars each further comprise a threaded metal plate. It is common in the art of foundation units for structures to be secured by means of threaded screws. It would therefore be obvious to one of ordinary skill in the art to modify the metal plates to include threads to receive known threaded fasteners. 
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borowiak (US 10,501,957) in view of McKeague et al. (WO 98/47212).
As to claims 11-14, Borowiak discloses the invention substantially as claimed. However, Borowiak is silent about wherein each of the plurality of parts of the foundation unit is substantially identical; wherein each of the plurality of parts of the foundation unit comprises at least one coupling projection and at least one complementary coupling receiver such that the plurality of parts of the foundation unit can be coupled to form the foundation unit; wherein the plurality of parts of the foundation unit is releasably couplable; and further comprising at least one extension unit couplable between the plurality of parts of the foundation unit. McKeague et al. discloses a foundation unit wherein each of the plurality of parts (29) of the foundation units is substantially identical (figure 5), each of the plurality fo parts of the foundation unit comprises at least one coupling projection (45) and at least one complementary coupling receiver (44) such that the plurality of parts of the foundation unit can be coupled to form the foundation unit, the plurality of parts of the foundation unit is releasably couplable, furthermore an extension unit (29) couplable between the plurality of parts of the foundation units (figure 2-3). It would have been obvious to one of ordinary skill in the art to modify the unit of Borowiak to include releasable coupling units as taught by McKeague et al., since it would provide a modular unit that can adjust the size. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678